Title: Juan Bautista Bernabeu to James Monroe, 29 August 1813 (Abstract)
From: Bernabeu, Juan Bautista
To: Monroe, James


29 August 1813, Baltimore, “Spanish Consul’s Office.” “On my return home from a little excursion I had the honor to receive the letter you was pleased to address me under date of the 19th. inst. inclosing copies of one from the Collector of Savannah and another from the prize-master of the British Schooner Maria; who with other Citizens of the United States, is detained at the Havana; in consequence whereof you have thought proper to require my interposition with the Spanish authorities there to the end of obtaining the liberation of the men and restor⟨a⟩tion of their property. And in answer thereof with due deference I beg leave to inform you Sir, that as the Spanish Nation has a Minist⟨er⟩ Plenipotentiary in this Country, on whom all His Majesty’s Consuls depend, and to whom it exclusively belongs to correspond on affairs of this nature with the Governors and Commanders of Spanish America; it became my dutty to refer your letter and inclosures to the Minister aforesaid; who from his known philanthropy and the lively interest he has always manifested in whatever can contribute to the Satisfaction of this Government; I am fully persuaded, that waving the consideration of whatever motives may have occassioned your not addressing him direct; he will doubtless use every means in his power to oblige you Sir and obtain the object of your request. A hope which I flatter myself will be realized, and I soon enabled to confirm the same.”
